Citation Nr: 0730143	
Decision Date: 09/25/07    Archive Date: 10/01/07

DOCKET NO.  05-35 383	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for coronary artery 
disease, to include as secondary to service-connected 
diabetes mellitus, type II, with early peripheral neuropathy, 
bilateral lower extremities.    

2.  Entitlement to service connection for atrial fibrillation 
with left bundle-branch block, to include as secondary to 
service-connected diabetes mellitus, type II, with early 
peripheral neuropathy, bilateral lower extremities.   

3.  Entitlement to service connection for erectile 
dysfunction, to include as secondary to service-connected 
diabetes mellitus, type II, with early peripheral neuropathy, 
bilateral lower extremities.    
 

REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. N. Moats, Associate Counsel


INTRODUCTION

The veteran had active duty service from September 1966 to 
September 1968.
 
This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2004 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  A notice of disagreement was received in January 2005, 
a statement of the case was issued in August 2005, and a 
substantive appeal was received in September 2005.  A Board 
hearing was held at the local RO in June 2007.   


FINDINGS OF FACT

1.  The veteran's coronary artery disease is chronically 
worsened by his service-connected diabetes mellitus, type II.

2.  The veteran's atrial fibrillation with bundle-branch 
block is chronically worsened by his service-connected 
diabetes mellitus, type II.

3.  The veteran's erectile dysfunction is chronically 
worsened by his service-connected diabetes mellitus, type II.


CONCLUSIONS OF LAW

1.  Coronary artery disease is aggravated by the veteran's 
service-connected diabetes mellitus, type II.  38 U.S.C.A. §§ 
1110, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.310 (2007). 

2.  Atrial fibrillation with left bundle-branch block is 
aggravated by the veteran's service-connected diabetes 
mellitus, type II.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 
38 C.F.R. §§ 3.303, 3.310 (2007). 

3.  Erectile dysfunction is aggravated by the veteran's 
service-connected diabetes mellitus, type II.  38 U.S.C.A. §§ 
1110, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.310 (2007). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran is claiming entitlement to service connection for 
coronary artery disease, atrial fibrillation with left bundle 
branch block and erectile dysfunction, to include as 
secondary to his service-connected diabetes mellitus, type 
II.  Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in the active military, naval, or air service.  38 
U.S.C.A. § 1110; 38 C.F.R. § 3.303.  That an injury occurred 
in service alone is not enough; there must be chronic 
disability resulting from that injury.  If there is no 
showing of a resulting chronic condition during service, then 
a showing of continuity of symptomatology after service is 
required to support a finding of chronicity.  38 C.F.R. § 
3.303(b).  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

Initially the Board notes that the December 2004 rating 
decision granted service connection for type II diabetes 
mellitus with early peripheral neuropathy, bilateral lower 
extremities, due to exposure to herbicides.  The veteran has 
claimed that his coronary artery disease, atrial fibrillation 
with left bundle-branch block and erectile dysfunction are 
all secondary to his service connected diabetes mellitus, 
type II.   Service connection is warranted for a disability, 
which is proximately due to, or the result of a service-
connected disease or injury.  38 C.F.R. § 3.310.  The Court 
has also held that service connection can be granted for a 
disability that is aggravated by a service-connected 
disability and that compensation can be paid for any 
additional impairment resulting from the service-connected 
disorder.  Allen v. Brown, 7 Vet.App. 439 (1995).  The Board 
also notes that a revised version of 38 C.F.R. § 3.310 became 
effective October 10, 2006.  The revised version essentially 
provides that VA will not concede aggravation of a 
nonservice-connected disease or injury by a service-connected 
disease or injury unless the baseline level of severity is 
established by medical evidence.  However, the veteran's 
claim was filed prior to October 10, 2006, and the Board thus 
reviews the appeal under the pre-October 10, 2006, version 
which would appear to be more favorable to the veteran.  

Private medical records dated 2003 to 2004 from J.C., M.D., 
M.H, M.D. and Citrus Cardiology Consultants showed that the 
veteran had been diagnosed with coronary artery disease, 
atrial fibrillation with bundle branch block and diabetes 
mellitus, type II. 

The veteran was afforded a VA examination in October 2004.  
The examiner reviewed the claims file.  After examining the 
veteran, the examiner stated that the veteran's coronary 
artery disease was likely multifactorial given the history of 
hypertension, tobacco use and diabetes mellitus, type II.  
The examiner opined that the veteran's diabetes mellitus, 
type II, was at least as likely as not to have contributed to 
the progression of the veteran's coronary artery disease.  
With respect to the veteran's atrial fibrillation, the 
examiner opined that it was more likely than not secondary to 
his history of hypertension and it would be speculative to 
relate this disability to diabetes mellitus, type II.  
However, the examiner again opined that the veteran's 
diabetes mellitus, type II, was at least as likely as not to 
have contributed to the progression of the veteran's atrial 
fibrillation via coronary artery disease.  The examiner found 
that the veteran's coronary artery disease was at least as 
likely as not to contribute to the progression of left 
bundle-branch block in the veteran.  Again, the examiner 
stated that the veteran's hypertension more likely than not 
contributed to the development of the left bundle-branch 
block.  The examiner indicated that diabetes mellitus might 
be contributing to the progression of atrial fibrillation via 
hypertension if a relationship was found between the 
veteran's hypertension and diabetes mellitus.  Nevertheless, 
a November 2004 addendum stated that the veteran's lab data 
did not show a relationship between hypertension and 
diabetes.  Lastly, with respect to the veteran's erectile 
dysfunction, the examiner again found this disability to be 
multifactorial because hypertension, coronary artery disease, 
diabetes and the medication used to treat these disabilities 
were all known to contribute to erectile dysfunction.  The 
examiner then opined that the veteran's diabetes mellitus, 
type II was at least as likely as not to have contributed to 
the development and progression of erectile dysfunction.  

An August 2005 handwritten note from Dr. J.C. indicated that 
the veteran had complex medical problems, which were as 
likely as not to be caused by diabetes mellitus, type II.  
Further, an August 2005 letter from Dr. M.H. indicated that 
he treated the veteran for diabetes mellitus, type II, 
hypertension and hyperlipidemia. Dr. M.H. stated that 
diabetes mellitus (also hypertension and hyperlipidemia) was 
a major risk factor for cardiovascular diseases.  

At the June 2007 Board hearing, the veteran testified that in 
the early 90s, he went to the doctor for a physical and it 
was discovered that he had high glucose.  Thereafter, he went 
through a series of tests and that was when it was discovered 
that he had high blood pressure and other things heart-
related.  Further, the veteran's representative essentially 
argued that based on the October 2004 VA examiner's opinion 
that the veteran's diabetes mellitus contributed to the 
progression of his coronary artery disease, artery 
fibrillation and erectile dysfunction, service connection 
should be granted.  After reviewing the evidence of record, 
the Board agrees. 

Thus, given that the October 2004 VA examiner opined that it 
was at least as likely as not that the veteran's service-
connected diabetes mellitus contributed to the progression of 
the veteran's disabilities on appeal, and resolving all 
benefit of the doubt in the veteran's favor, the Board must 
conclude that service connection is warranted on a secondary 
basis for the veteran's coronary artery disease, atrial 
fibrillation with left bundle-branch block and erectile 
dysfunction as being aggravated by his service-connected 
diabetes mellitus, type II.  38 U.S.C.A. 
§ 5107(b), 38 C.F.R. § 3.310.  

Lastly, the Board notes that in November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA), which has been codified at 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, 5106, 5107, 5126.  Under the VCAA, 
VA has a duty to notify the veteran of any information and 
evidence needed to substantiate and complete a claim, and of 
what part of that evidence is to be provided by the claimant 
and what part VA will attempt to obtain for the claimant. 38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. 
Principi, 16 Vet.App. 183, 187 (2002).  In light of the 
favorable decision as it relates to the issues of entitlement 
to service connection, the satisfaction of VCAA requirements 
is rendered moot. 


ORDER

Service connection is warranted for coronary artery disease, 
atrial fibrillation with left bundle-branch block and 
erectile dysfunction for the additional degree of impairment 
resulting from the veteran's service-connected diabetes 
mellitus, type II.  The appeal is granted to this extent, 
subject to the law and regulations governing the payment of 
monetary benefits.   




____________________________________________
M. SABULSKY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


